DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima et al. (U.S. Publication No. 2009/0034948) in view of Lee et al. (U.S. Publication No. 2011/0291022).
Regarding claim 1, Ueshima teaches a heating treatment method of the present invention comprising:
a step (A) of supplying power (Fig. 3) to both a first lamp (temperature raising lamp) and a second lamp (constant temperature lamp), and irradiating a heating object (wafer W) with light emitted from the first and second lamps to raise the temperature of the heating object (see Fig. 1 and 3);

a step (C) of lowering the temperature of the heating object by decreasing the power supplied to the second lamp after performing the step (B) (Fig. 3b, constant lamp turned off after raising lamp is turned off).
Ueshima does not specifically teach that the constant lamp is an LED lamp.  However, Lee teaches that a heating apparatus for ion implantation can include a first halogen lamp and a second LED lamp (paragraph [0024]).  It would have been obvious to a person of skill in the art at the time of the priority date that the second lamp could have been an LED lamp because Ueshima teaches that the second lamp is a low power consumption lamp (paragraph [0041]), and LEDs are known to be lower power consumption than halogen lamps.  Furthermore, it would have been simple substitution of one known set of lamps (Ueshima) for another known set of lamps (Lee) with predictable results.

Regarding claim 2, Ueshima in view of Lee teaches the heating treatment method according to claim 1, wherein the step (B) is a step of maintaining the temperature of the heating object within a predetermined temperature range (see Ueshima Fig. 3, when first lamp is turned off, temperature is maintained at T2).

Regarding claim 3, Ueshima in view of Lee teaches the heating treatment method according to claim 1, wherein the step (B) includes a step of maintaining the power supplied to the LED (see Ueshima Fig. 3), the step (B) being performed for a predetermined time to before the start of the step (C) (see Fig. 3, delta t time).

Regarding claim 4, Ueshima in view of Lee teaches the heating treatment method according to claim 1, wherein the step (A) includes a period in which the intensity of light emitted from the LED is higher than that of light emitted from the heating lamp (the halogen and LED lights are turned on simultaneously, see Ueshima Fig. 3, therefore it is inherent that the LED would briefly have a higher intensity because the turn-on time for an LED is nearly instantaneous compared to the turn on time for halogen lamps), the step (A) being performed from the start of the temperature rise to a predetermined time (see Ueshima Fig. 3).

Regarding claim 5, Ueshima teaches an optical heating device comprising:
a heating lamp (Fig. 3, temperature raising lamp);
an second lamp (Fig. 3, constant temperature lamp);
a control unit (paragraph [0014]) for controlling power supplied to the heating lamp and the second lamp (paragraph [0014]); and
a supporter (Fig. 1, supporter 33) for supporting a heating object (wafer W);
wherein the control unit performs a first control that controls the power supplied to both the heating lamp and the second lamp (Fig. 3, temperature raising time), a second control that decreases the power supplied to the heating lamp after performing the first control (constant temperature time), and a third control that decreases the power supplied to the second lamp after performing the second control (cool down time).
Ueshima does not specifically teach that the constant lamp is an LED lamp.  However, Lee teaches that a heating apparatus for ion implantation can include a first halogen lamp and a second LED lamp (paragraph [0024]).  It would have been obvious to a person of skill in the art at the time of the priority date that the second lamp could have been an LED lamp because Ueshima teaches that the second lamp is a low power consumption lamp (paragraph [0041]), and LEDs are known to be lower 

Regarding claim 6, Ueshima in view of Lee teaches the optical heating device according to claim 5, wherein the control unit controls to maintain the power supplied to the LED in the second control (Ueshima Fig. 3), the second control being performed for a predetermined time to before the start of the third control (Ueshima Fig. 3).

Regarding claim 7, Ueshima in view of Lee teaches the optical heating device according to claim 5 or 6, wherein the control unit controls to include a period in which the intensity of light emitted from the LED is higher than that of light emitted from the heating lamp in the first control (the halogen and LED lights are turned on simultaneously, see Ueshima Fig. 3, therefore it is inherent that the LED would briefly have a higher intensity because the turn-on time for an LED is instantaneous compared to the turn on time for halogen lamps), the first control being performed from the start of the temperature rise to a predetermined time (Ueshima Fig. 3).

Regarding claim 8, Ueshima in view of Lee teaches the optical heating device according to claim 5, further comprising a thermometer for measuring the temperature of the heating object (Ueshima paragraph [0037]), wherein the control unit switches from the first control to the second control by detecting that the temperature of the heating object reaches a predetermined temperature (Ueshima paragraph [0037]-[0040)), the temperature of the heating object being measured with the thermometer (Ueshima paragraph [0037]).

Regarding claim 9, Ueshima in view of Lee teaches the heating treatment method according to claim 2, wherein the step (B) includes a step of maintaining the power supplied to the LED (see Ueshima Fig. 3), the step (B) being performed for a predetermined time before the start of the step (C) (Ueshima Fig. 3, delta t time).

Regarding claim 10, Ueshima in view of Lee teaches the heating treatment method according to claim 2, wherein the step (A) includes a period in which the intensity of light emitted from the LED is higher than that of light emitted from the heating lamp , the step (A) being performed from the start of the temperature rise for a predetermined time.

Regarding claim 11, Ueshima in view of Lee teaches the heating treatment method according to claim 3, wherein the step (A) includes a period in which the intensity of light emitted from the LED is higher than that of light emitted from the heating lamp (the halogen and LED lights are turned on simultaneously, see Ueshima Fig. 3, therefore it is inherent that the LED would briefly have a higher intensity because the turn-on time for an LED is instantaneous compared to the turn on time for halogen lamps), the step (A) being performed from the start of the temperature rise for a predetermined time (Ueshima Fig. 3).

Regarding claim 12, Ueshima in view of Lee teaches the heating treatment method according to claim 9, wherein the step (A) includes a period in which the intensity of light emitted from the LED is higher than that of light emitted from the heating lamp (the halogen and LED lights are turned on simultaneously, see Ueshima Fig. 3, therefore it is inherent that the LED would briefly have a higher intensity because the turn-on time for an LED is instantaneous compared to the turn on time for halogen 

Regarding claim 13, Ueshima in view of Lee teaches the optical heating device according to claim 6, wherein the control unit controls to include a period in which the intensity of light emitted from the LED is higher than that of light emitted from the heating lamp in the first control (the halogen and LED lights are turned on simultaneously, see Ueshima Fig. 3, therefore it is inherent that the LED would briefly have a higher intensity because the turn-on time for an LED is instantaneous compared to the turn on time for halogen lamps), the first control being performed from the start of the temperature rise for a predetermined time (see Ueshima Fig. 3).

Regarding claim 14, Ueshima in view of Lee teaches the optical heating device according to claim 6, further comprising a thermometer for measuring the temperature of the heating object (paragraph [0037]), wherein the control unit switches from the first control to the second control by detecting that the temperature of the heating object reaches a predetermined temperature (paragraph [0037]-[0040]).

Regarding claim 15, Ueshima in view of Lee teaches the optical heating device according to claim 7, further comprising a thermometer for measuring the temperature of the heating object (paragraph [0037]), wherein the control unit switches from the first control to the second control by detecting that the temperature of the heating object reaches a predetermined temperature (paragraph [0037]-[0040]).

Regarding claim 16, Ueshima in view of Lee teaches the optical heating device according to claim 13, further comprising a thermometer for measuring the temperature of the heating object (paragraph [0037]), wherein the control unit switches from the first control to the second control by detecting that the temperature of the heating object reaches a predetermined temperature (paragraph [0037]-[0040]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/EVAN G CLINTON/               Examiner, Art Unit 2816     

/SELIM U AHMED/               Primary Examiner, Art Unit 2896